DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Claims 1, 3-6, 10-12 are drawn to a method for producing light-emitting particles comprising: a step of impregnating hollow particles each having an inner space and pores communicating with the space with a solution containing a raw material compound for semiconductor nanocrystals and drying the same, thereby precipitating perovskite-type semiconductor nanocrystals with light-emitting properties in the inner space of each hollow particle.

II.	Claims 2, 7-9 are drawn to a method for producing light-emitting particles comprising: step 1 of impregnating hollow particles each having an inner space and pores communicating with the space with a solution containing a raw material compound for semiconductor nanocrystals and drying the same to precipitate perovskite-type semiconductor nanocrystals with light-emitting properties in the inner spaces of the hollow particles and to obtain parent particles m which the semiconductor nanocrystals are contained the inner spaces of the hollow particles, and step 2 of then forming a polymer layer by coating the surface of each parent particle with a hydrophobic polymer.

III.	Claims 13, 16-21 are drawn to light-emitting particles comprising hollow particles each having an inner space and pores communicating with the inner space, and perovskite-type semiconductor nanocrystals contained in the inner space and having light-emitting properties.


IV.	Claims 14-15 are drawn to light-emitting particles comprising parent particles including hollow particles each having an inner space and pores communicating with the inner space, and perovskite-type semiconductor nanocrystals contained in the inner space and having light-emitting properties, and polymer layers coating the surface of each parent particle and composed of a hydrophobic polymer.
3.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:	
The basis for holding lack of unity between Group I-IV is as follows. The technical features are common to claims 1, 2, 13, and 14 such a method for producing light-emitting particles comprising: a step of impregnating hollow particles each having an inner space and pores communicating with the space with a solution containing a raw material compound for semiconductor nanocrystals and drying the same, thereby precipitating perovskite-type semiconductor nanocrystals with light-emitting properties in the inner space of ach hollow particle all taught by Sum et al. (US Pub. No. 2018/0002354 A1, hereinafter ““354”) in view of Fuji et al. (WO 2015/050243, machine translation, hereinafter “’243”). “354 teaches a perovskite-type semiconductor nanocrystal, wherein the nanocrystal is sealed and encapsulated in SiOx and/or SiO2, or a solid lipid structure, and stability can be improved by the encapsulation (Page 2, [0016]; Page 6, [0081]; Page 7, [0090]-[0091]; Page 16, [0153]-[0156]). “354 does not expressly teach whether or not the SiOx and/or SiO2, or solid lipid structure have pores that are in communication with an inner space.
 However, “243 teaches a method for obtaining composite material hollow particles, in which phosphor crystal nanoparticles are supported on the inner surfaces of silica hollow particles: silica hollow particles having pores in the shells thereof are used; the silica hollow particles are impregnated with a raw material solution of phosphor crystals and after being allowed to penetrate into internal hollow cavities via the pores, the raw material solution of phosphor crystals is crystallized to constitute nanoparticles; the pore diameter is preferably 0.5-10 nm; the particle diameter of the composite material hollow particles is preferably 30-2000 nm; and the thickness of the silica shell of the hollow particles is 2-25 nm. The phosphor nanocrystals are zinc oxide-based semiconductor nanocrystals rather than perovskite-type semiconductor nanocrystals, but a person skilled in the art would understand that the procedure of document 2 for supporting semiconductor nanocrystals on the inner surfaces of silica hollow particles would not be limited to zinc oxide and could also be applied to other semiconductor nanocrystals (Page 8/17, [0022]-[0023]; Pages 9-10/17, [0030]-[0032]; Fig, 10-1C) with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence (Page 5/17, [0007]; Page 6/17, [0010]). 
Accordingly, a person skilled in the art could easily conceive from teaching of “243 which shares with “354 a feature of encapsulating semiconductor nanocrystals in capsules (silica hollow particles), and configuring the step for encapsulation of “354 to be a step in which hollow particles made from SiOx and/or SiO2, or a solid lipid structure, which have pores that are in communication with an inner space, are impregnated with a solution containing a raw material compound of perovskite-type nanocrystals, and the product is dried to precipitate perovskite-type nanocrystals; and adopting a configuration in which the SiOx and/or SiO2, or the solid lipid structure, have pores that are in communication with an inner space with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence as suggested by “243  (Page 5/17, [0007]; Page 6/17, [0010]). Since the limitation of claims 1, 2, 13, and 14 fail to define a contribution over “354 in view of “243 they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   
Therefore there is not a special technical feature present which links the claims as defined by PCT Rule 13.2. Accordingly, claims 1, 2, 13, and 14  are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 

EQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	A telephone call was made to Shuji Yoshizaki on 06/02/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/02/2022